DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1, 3–10, 12–18, and 20–23 are pending for examination in the reply filed on 07/20/2022. Claims 2, 11, and 19 are cancelled. And claims 21–23 are NEW. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1, 3–10, 12–18, and 20–23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

4.	As to independent claim 1, the claim recites:
“estimate a first amount of time for a host machine to enter a maintenance mode at the start time for the maintenance window by causing the computing device to at least:
estimate a number of virtual machines executing on the host machine at the start time for the maintenance window; and
estimate an amount of time to migrate the number of virtual machines from the host machine to at least one additional host machine;
estimate a second amount of time to update a software component installed on the host machine;
estimate a third amount of time for the host to update a storage cache;
predict a maintenance window length that comprises a sum of the first amount of time, the second amount of time, and third amount of time.”


As to independent claim 8, the claim recites:
	“estimating a first amount of time for a host machine to enter a maintenance mode at the start time for the maintenance window;
estimating a second amount of time to update a software component installed on the host machine by at least:
identifying historic update times for the software component on the host machine or host machines with similar hardware configurations;
calculating an average amount of time to update the software component from the historic update times; and
setting the second amount of time to update the software component to the average amount of time to update the software component;
estimating a third amount of time for the host to update a storage cache;
predicting a maintenance window length that comprises a sum of the first amount of time, the second amount of time, and third amount of time.”

As to independent claim 15, the claim recites:
“estimate a first amount of time for a host machine to enter a maintenance mode at the start time for the maintenance window;
estimate a second amount of time to update a software component installed on the host machine;
estimate a third amount of time for the host to update a storage cache by causing the computing device to at least:
estimate the size of the storage cache at the start time for the maintenance window;
calculate a number of processor cycles for the host machine to update the storage cache based on the size of the storage cache;
identify a processor instruction cycle time for the host machine; and
estimate the third amount of time based on the number of processor cycles and the processor instruction cycle time for the host machine;
predict a maintenance window length that comprises a sum of the first amount of time, the second amount of time, and third amount of time.”


These limitations, as currently drafted and within their respective claim, represent processes that, under a broadest reasonable interpretation, covers performance in the mind (including observation, evaluation, judgment, opinion, etc.) but for the recitation of generic computer components.  That is, other than reciting the use of a “computer” to perform these steps, nothing in the claim element precludes the step from practically being performed in the mind or using pencil and paper (see MPEP 2106.04(a)(2) – Examples of Concepts The Courts Have Identified As Abstract Ideas, discussing abstract ideas or concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work).

For example, but for the recitation of:
“a computing device comprising a processor and a memory” (claim 1) and “computer readable medium comprising machine readable instructions” (claim 15),

the performance of these steps in the context of the claims reasonably encompasses the user mentally and/or manually performing these steps.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.

For instance, claim 1 recites the additional elements of “a computing device comprising a processor and a memory” that perform these steps.  These elements however are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

As presented, claims 1, 8, and 15 include the step of:
(a)   “receive a user input specifying a start time for a maintenance window.”

This step however merely represent pre-solution activities involving the collection/input of data for use by the claimed process. These types of activities are considered insignificant “extra-solution activities” in the computer or information technology field, the addition of which does not amount to an inventive concept.

As presented, claims 1, 8, and 15 also include the step of:
(b)   “render the maintenance window length within a user interface.”

This step however merely represent post-solution activities involving the basic displaying (presentation) of data which are tangentially related to the claimed process. These types of activities are considered insignificant “extra-solution activities” in the computer or information technology field, the addition of which does not amount to an inventive concept.


As shown, these claims also include the elements of:
(1)   “a first amount of time for a host machine to enter a maintenance mode”
(2)   “a second amount of time to update a software component installed on the host machine” and
(3)   “a third amount of time for the host to update a storage cache.”

These types of exemplary elements however merely describes the general technical or computing environment (e.g. a host machine with software component installed and executable in a maintenance mode) and restrict the processed information or data to a particular type or category. Limitations that generally link the use of the judicial exception to a particular technological environment or field of use, neither meaningfully limit the claim nor transform (the abstract idea nature of) the claim to a particular useful application to improve the functioning of a computer or any other technology.

Accordingly, the additional step(s) or element(s) of the claims, viewed individually and as an ordered combination, added nothing to the implementation of a mental process on an unspecified, “generic” computer and therefore failed to transform the abstract idea nature of the claims into a patent-eligible application.


5.	As to dependent claims 3–7, 9–10, 12–14, 16–18, and 20–21, each of these claims either (1) recites additional step(s) or element(s) that covers performance in the mind; or (2) merely restricts or links the processed information or data to a particular type, technological environment, or field of use; or (3) amounts to  insignificant extra-solution activity to the judicial exception such as data input, display and storage, and as a whole is also directed and confined to the same process set forth in claims 1, 8, and 15.  Therefore, these claims do not individually or collectively add an inventive concept or additional element(s) amounting to significantly more than the abstract idea itself.  These claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

6.	As to dependent claims 22–23, each of these claims further includes the additional element of:

(4)   “apply a machine-learning model to a utilization history of the computing device to estimate the number of virtual machines executing on the host machine.

This element however represents well-understood, routine, conventional activity in the computer or information technology field.
The Examiner hereby takes official notice that using a machine-learning model to provide better data modeling or predictions based on historical information is a well-understood, routine, conventional feature or function in the computer or information technology field.


Response to Arguments
7.	Applicant’s arguments with respect to the claims have been considered but they are not persuasive.  Therefore, the 101 rejections are maintained.

In the Remarks, the Applicant contends the following:

a.	As to the 101 rejections, the claimed invention is patent-eligible under Step 2A or Step 2B of the USPTO’s patent-eligibility analysis because claims 1, 3–10, 12–18, and 20 recite a technical solution to a technical problem. Specifically, Applicant's claimed implementations provide various approaches for automatically predicting maintenance window lengths for individual computers, such as servers in a datacenter to solve preexisting problems in a technical manner.

The Examiner disagrees:

As presented, the claims do not include any additional element(s) or step(s) integrating the abstract idea into a practical application. For example, neither the step of “predict a maintenance window length” or “render the maintenance window length within a user interface,” or any other steps impose any meaningful limits on practicing the abstract idea, or integrate the abstract idea into a practical application that results in an improvement to a computer or other technological environments.
	
In paragraph 9 pointed to by the Applicant, it is noted that the maintenance process itself can also be time-consuming; and that accurately predicting the amount of time required to prepare a server for maintenance (e.g., shifting guest VMs or hosted applications to another server) and perform the maintenance operations (e.g., update an operating system or software application installed on the server) is therefore important to minimize the impact on services, applications, or virtual machines hosted by the server.
	
	Contrasting with the claimed invention, none of the steps recited therein requires the steps of scheduling and performing any maintenance operations using a (more accurately) predicted maintenance window length, which would otherwise result in an improvement to the data center.

	As currently claimed, the invention merely render the predicted maintenance window length within a user interface, without any additional step(s) to further apply the prediction that results in an improvement to the data center (the computing/technical environment). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
October 5, 2022